﻿
It is a source of pleasure to see you, Sir, presiding over the General Assembly at its current session. Your election to this high office, which you so rightly deserve, reflects the great esteem in which your friendly country and you personally are held. It is also an indication of confidence in your ability to conduct the business of this session with the efficiency and wisdom that will ensure its success.
I am also delighted to express our gratitude and appreciation to your predecessor, Mr. Joseph Garba, on his outstanding efficiency and ability in conducting the business of the forty-fourth session of the General Assembly.
I would also pay tribute to the Secretary-General, Mr. Javier Perez de Cuellar, on his efforts and unceasing endeavours in the service of the cause of peace. In this respect, I would mention his valuable report on the work of the Organization, which last year, under his leadership, achieved important accomplishments in many regions and on various levels. We look forward to continued co-operation with the Secretary-General and to offering all that we can to enhance his ability to carry out his noble tasks.
Over the past few decades, my country continued to face regional circumstances of extreme complexity that were on the whole the result of the international situation that emerged after the First World War. While those circumstances have placed heavy burdens on us, a small country, they did not prevent the establishment of the philosophy of government in Jordan on solid foundations that are compatible with our national, religious and cultural heritage, our openness towards the rest of humanity and our interaction with it in a world whose continuity and progress can be guaranteed only by international legitimacy.
In 1945, together with lx other Arab States, Jordan established the League of Arab States, which was the first regional organization to precede the establishment of the United Nations, to whose lofty principles we have always adhered. Jordan has acted with the utmost moderation and realism when dealing with the various crises, issues and currents witnessed by our region. This is in keeping with the nature of Jordan's makeup as a nation that upholds the supremacy of law and democratic participation. Despite the regional turbulence all round it, Jordan has succeeded in building & society characterised by openness, that is constantly developing in an atmosphere of tolerance and calm dialogue. The Jordanian people have participated in the process of construction through their responsible exercise of democracy which was disrupted only by the circumstances that emerged following the war of June 1967. Now following the decision of Jordan to sever its legal and administrative ties with the occupied West Bank, in conformity with Palestinian and Arab wishes. Parliament has resumed its work in an atmosphere of openness and full democracy. We are determined to safeguard sad develop this democracy until it reaches a high level of maturity, takes root and embraces every facet of life in our society.
This development took place at a time of universal and distinctive turning towards democracy as exemplified by the recent transformations in Eastern Europe which came as an expression of the yearning of the various nations in that region for the enjoyment of their freedom and to march forward in the process of social and economic development of their countries. While we look forward to the success of our democratic experiment, we hope that the climate of freedom and popular participation will be enhanced throughout the world to encompass all States and peoples who yearn to exercise their right to be free from pressure, dependence and hegemony. 
The successive crises experienced by the Middle East region over the past decades, have hindered the development of this vital part of the world, despite the abundance of wealth therein. This has engendered a feeling of frustration and bitterness among the region's people. The failure to find comprehensive and lasting solutions to those crises has created a state of constant tension in the area accompanied by a general psychological climate characterised by the feeling of grievance and of being targeted. This has seriously aggravated the socio-economic complexities of the situation in the region.
Indeed, the entire region has become a fertile soil for all sorts of extremism. If we are to come to grips with such a situation our first priority should be the recognition of the right of the region's peoples to a life of freedom and dignity. This in turn requires that earnest efforts be made towards the creation of a suitable climate based on the comprehensiveness and universality of human rights and on the adherence to international legitimacy as enshrined by the Charter of the United Nations and its resolutions.
Despite the injustice and the frustration suffered by the peoples of the Middle East region, they remain all the more anxious to enhance the role of the United Nations and to strengthen it in all spheres, especially where that role is concerned with peace-making and peace-keeping.
The end of the cold war has engendered the hope that the absence of rivalry between the super-Powers would lead to focusing all efforts on working within the framework of the United Nations. However, there are indications that certain Powers may tend to deal with the recent positive developments with a sense of victory and see in those developments room for increasing their own gains by attempting to impose their will on other States. While our region and its peoples have paid a heavy price for the rivalry between the super-Powers during the cold war, they look forward to seeing the end of the cold war lead to putting an end to polarisation once and for all and completely eliminating all attempts at hegemony and exploitation in a way that should spread the benefits of international detente to all of humanity and would lead to the supremacy of the principles of law, justice and equality in this world.
Nowadays, our region and the entire world live in a state of extreme tension as a result of the crisis in the Gulf. Jordan has called for and worked towards the settlement of this crisis in a way that conforms to the principles of the League of Arab States and halt the continuing drift towards a military explosion which threatens the security of the region, puts it face to face with certain catastrophe and endangers international peace and security in the process.
Out of his sense of the danger besetting the region and its peoples, His Majesty King Hussein - from the very outset of the crisis - has made and continues to make, together with other Arab leaders, sincere and strenuous efforts in search of a peaceful solution to this crisis.
Jordan, as a civilised country that respects its obligations under the Charter of the United Nations, does not and cannot approve of the resort to force as a way of solving differences between States, nor does it accept the occupation of the territory of others, nor does it support or recognize any demographic or political changes resulting from war in our area or anywhere else in the world. Therefore, Jordan did not recognise the decision to annex Kuwait. Jordan has called and continues to call for the restoration of legitimacy in this Arab country through withdrawal there from and followed by finding a permanent solution to the differences between Iraq and Kuwait within an Arab context.
It is regrettable that the efforts made to solve the crisis at its beginning, within its regional context, have not been given sufficient opportunity and support. Some have even tried to thwart those efforts, which led to a quick worsening of the situation in a way that brought about a mutual escalation. That escalation, in turn, increased the rigidity of positions and put the whole region face to face with very bleak prospects. Now, several weeks after the breakout of the crisis, we are all the more convinced that a solution will come only through sincere and serious efforts by the Arab States - efforts which should be given international support and backing in order to avoid a tragedy whose effects will not be confined to one party alone.
This does not mean that we see a contradiction between what we and other Arab States and others are calling for - namely, that the settlement should be found within a Pan-Arab context - and the efforts that nay be made by the international community - of which we are a part - in a United Nations context and in accordance with its Charter. We believe that those two efforts should complement and facilitate one another.
The fact that we live in the Middle East region makes us more sensitive to the dangers inherent in an explosion of the situation there in view of the weapons of mass destruction that exist in the region, whether in the hands of regional parties or those that were brought in with the huge foreign military build-up which has continued since the start of the crisis. This constitutes an additional incentive not to spare any effort in trying to save the peoples of the region and their future generations from the dangers of an armed conflict, which, if it were to take place, would acquire unpredictable and unimaginable dimensions.
We hope that everybody will appreciate that we have not taken our position on this crisis and its dangerous ramifications in order to please one party or another. We took our position in keeping with our principles and our determination to safeguard the security and safety of the countries and the peoples of the region. In this context we cannot but express our astonishment at the nervous reactions - of which we hear and whose effects we feel - to our principled stand, which rejects the occupation of the territory of others by force, while at the same time we continue to Work towards a peaceful and honourable solution to this crisis. We are directly affected by the many negative consequences of this crisis in a way that does not make it possible for us either to ignore it or look at it with indifference. 
Our commitment to the Security Council and its resolution, is a matter dictated by our adherence· to the Charter. We cannot do that selectively or seasonally. Jordan has declared its adherence to the recent resolutions of the Security Council on the crisis. Hence our implementation of the Security Council resolution imposing sanctions on Iraq in spite of its devastating effects on our national economy which threaten Jordan now and in the future in all walks of life.
We were the first State to request consultations with the Security Council regarding the particular economic difficulties which will arise as a result of our compliance with Security Council resolution 661 (1990) in accordance with Article 50 of the Charter. It is unfortunate that there are some who want to use this as a means to exercise pressure on us and compel us to support positions and policies that we believe will bring destruction to the region.
We hope that the international community will appreciate the major difficulties that our economy faces as a result of the crisis. In addition to the burdens resulting from our compliance with Security Council resolution 661 (1990)  we have started to suffer deteriorating conditions as a result of humanitarian problems that beset Jordanians working in Kuwait and other places who have lost all of their belongings and are returning home in great numbers.
Jordan also faces the influx of hundreds of thousands of persons of other nationalities coming from Iraq and Kuwait. Helping these vast numbers of people creates very heavy burdens which our economy cannot withstand. It is regrettable that all this happens at a time when we face a situation very similar to a state of siege,
Jordan, in the face of the crisis and its overall effects has no choice but to continue making efforts together with Arab and other States to prevent a military confrontation and prepare the ground for creating a climate conducive to reaching a permanent solution to the crisis that will guarantee the interests of all parties and enable the, to shoulder their responsibilities towards the region and its resources, which we recognise as Swing important to human civilisation, in such a way as to ensure the achievement and maintenance of peace in the region, free from all formulae and pretexts for foreign presence. We emphasise that sincere, objective and unbiased Arab participation must be an integral part of any solution offered by the United Nations for this crisis, because we firmly believe that any solution imposed from outside the region will have no chance of success whatsoever.
As for the other side of the Middle East region, despite the passing of 23 years since its adoption by the Security Council, another resolution, namely resolution 242 (1967), remains un-implemented. Israel, to this very day, continues to occupy the territories fro, which the Security Council demanded that it should withdraw. The Palestinian people continue to live under a most brutal kind of colonialism, despite numerous resolutions adopted by the Security Council condemning various aspects of that colonialism - from the annexation of Arab Jerusalem and the Syrian Golan Heights, to the establishment of settlements on Palestinian territories and other acts of oppression, including the deportation of Palestinians from their land, as part of a scheme designed to vacate the land of its people - none of those resolutions has found its way to implementation. Israel has found friends willing not only to help it is not implementing the resolutions of the Security Council, but also in hindering the Security Council's work and paralysing its ability to take decisions on the subject, thus making it difficult for the Council merely to convene, if only to discuss the situation in the occupied territories.
This encouraged Israel to persist in its colonialist plans, the themes and contents of which are no longer championed by extremist or marginal groups, but have become the officially declared policy of the Israeli Government. The policy guidelines that constitute the platform of the present Government in Israel, as announced this past June, that state:
"the eternal right of the Jewish people in Erts Israel is not subject to question. It is intertwined with its right to peace and security".
Bearing in mind that the definition of the so-called Eretz Israel includes at least the State of Israel and the Palestinian territories occupied in 1967, it becomes clear that Israel has thus negated the very foundation on which all the peace efforts of the past two decades were based, namely, the formula for exchanging the occupied territories for peace.
Israel has also seen in the recent international developments an opportunity to effect a sweeping and definitive demographic change in the occupied territories by limiting the options open to Jews emigrating from the Soviet Union and ensuring that their only destination would be Israel, in preparation for resettling them in the occupied territories when conditions become propitious. It should also be recalled that Israel’s Prime Minister, Yitshak Shamir, has already declared that: "immigration is a big matter which requires the existence of a big Israel". While recognising that the freedom to emigrate from the Soviet Union and other Eastern European States was the result of informal developments in those societies, on· should not, however, fail to address the tremendous pressures and continuous efforts exerted by Israel and its supporters to ensure that all emigrants go to Israel which regards them as a major tool in carrying out its expansionist schemes.
Thus, while w· welcome the recent positive developments in the Soviet Union and the l-East European States, we are of the view that making the Palestinian people bear the consequences of that immigration to their land is another historic injustice to them, which is even in contravention of the very texts and instruments on which the right to immigration is based particularly in the Helsinki Final Act and the agreements pertaining thereto, which include the right o£ a person to leave his country and return to it. Therefore, it is only logical that the Palestinians should question the legitimacy of the immigration of citizens of other States to their land, when they are being expelled from that very lend and never allowed to return. 
In the absence of a peaceful, comprehensive and durable solution to the question of Palestine and the Arab-Israeli conflict, the continuation of this immigration constitutes a violation of the rights of the Palestinian people to their national homeland and a threat to the national security of neighbouring States. Ultimately, it will encourage the ruling circles in Israel to rid the occupied territories of their indigenous inhabitants and replace them with the large numbers of immigrants, particularly since the limited natural resources of the area could severely limit its capacity to absorb those immigrants, thus increasing the possibility of an Israeli plan of mass expulsion of Palestinians from their homeland.
Ever since their national tragedy began, the Palestinian people have shown that it is impossible for them to abandon their legitimate rights. The Palestinian people have continued to confront the repressive Israeli machinery with endless sacrifices in order to achieve their goal of self-determination and national independence on their soil, like all other peoples. Their struggle reached a peak in the past three years, through their continuing popular uprising, the intifadah against the Israeli occupation which, in dealing with the intifadah. unmasked the real face of Israel and laid bare its unfounded claims to democracy and respect for human rights. The Palestinian people have also proved that the logic of might and the desire for expansion dominate Israeli thinking, which still regards the Intifadah as a matter of security, rather than a political issue representing the revolt of a people aspiring after independence, a people with whom Israel must come to terms in order to find an appropriate political settlement. Against this backdrop, Israeli occupation constitutes an anomaly, indeed, an anachronism, in this era which is witnessing the end of colonialism in a budding atmosphere of freedom and democracy. 
It is regrettable that the peace process in the Middle East should have come to a complete standstill even before the crisis in the Gulf began, and that Israel and its supporters are counting on the continuation of this crisis in the Gulf to enable them to reap certain benefits, foremost among which is a retreat from the search for a peaceful solution to the question of Palestine. It is noteworthy, however, that Israel and its supporters are the parties that are most enthusiastic for a military showdown and call for that showdown as a means of ending the Gulf crisis.
That crisis has revealed the dangers that may result from a continued deterioration of the situation in the Middle East. These are dangers with far-reaching, devastating effects that transcend the boundaries of the region. Accordingly, there is today, more than ever before, a need for implementing Security Council resolutions. Those resolutions constitute the legal and political basis for any peaceful settlement in the region. The world is nearly unanimous in declaring that the appropriate means to achieve such a settlement, in an honourable and lasting manner, is through an international peace conference in which all the parties to the conflict, as well as the five permanent members of the Security Council would participate, especially since the state of international détente has presumably removed this idea from the sphere of rivalry between the super-Powers.
Recent developments have demonstrated that peace will not prevail in this world simply by ending the rivalry between the super-Powers and by establishing detente between them. They have also demonstrated that unresolved crises do not automatically disappear with the passage of time. Rather, they tend to be aggravated and become more complex. The same developments also show that using double or contradictory political, legal and moral standards does not serve the cause of justice and peace in this world. What our region needs most today is a single standard governing relations between its States under the umbrella o£ international legitimacy, free from selectivity, in order to bring the movement of this region into harmony, rather than in contradiction with, positive developments in our world. In this context, we view the proposals of His Excellency President François Mitterrand of France, made in his speech from this podium two days ago, and the Soviet proposal to hold a conference for peace in the area as ideas which deserve careful consideration. We in Jordan shall, as always, remain totally ready to co-operate with the United Nations and with our friends in working for a peaceful solution to the problems of the region, so that its States and peoples may, after all their suffering, enjoy living in freedom and dignity, be able to determine their future and contribute, on the basis of equality and partnership, to forming a new world order, so that peace and justice may go hand in hand, since neither can prevail without the other.
 
